Citation Nr: 1230248	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  11-23 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus. 

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Ms. Winona Zimberlin, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1969 to May 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 and a September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  In the April 2010 rating decision, the RO denied an increased evaluation in excess of 50 percent for PTSD, and in the September 2010 rating decision, the RO declined to reopen the previously denied claim for entitlement to service-connection for diabetes mellitus.  The Veteran perfected timely appeals to these matters. 

By the way of a September 2011 rating decision, the RO increased the assigned evaluation from 50 to 70 percent for PTSD, effective from August 31, 2009.   As the Veteran is presumed to seek the highest possible rating for his disability, this rating decision does not resolve the Veteran's increased rating claim and it remains on appeal.   See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

Also, in that September 2011 rating decision, the RO awarded entitlement to a total disability rating due to individual unemployability (TDIU), effective from April 9, 2009.  The Veteran initiated an appeal to as to the assigned effective date and asserted that an earlier effective date of August 31, 2009 was warranted.  The RO granted the earlier effective of August 31, 2009 for TDIU in a June 2012 rating decision, which satisfied the Veteran's appeal as to that matter.  See A.B., 6 Vet.App. at 39.  


FINDINGS OF FACT

1.  In a May 2012 written statement, the Veteran's representative, on the Veteran's behalf, expressed the Veteran's desire to withdraw from appellate review his petition to reopen a previously denied claim for entitlement to service connection for diabetes mellitus.  

2.  In a May 2012 written statement, the Veteran's representative, on the Veteran's behalf, expressed the Veteran's desire to withdraw from appellate review his claim for entitlement to an evaluation in excess of 70 percent for PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus have been met.    38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

2.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an evaluation in excess of 70 percent for service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeals of the April 2010 rating decision that denied an increased evaluation in excess of 50 percent for PTSD and the September 2010 rating decision that denied the petition to reopen the previously denied claim for entitlement to service-connection for diabetes mellitus.  
Thereafter, in a May 2012 written statement, the Veteran's representative, on the Veteran's behalf, expressed the Veteran's desire to withdraw these claims from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issues.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, according to his representative, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over these withdrawn claims.  As such, the issues are dismissed.


ORDER

The appeal, concerning whether new and material evidence had been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus, is dismissed.

The appeal, concerning entitlement to an evaluation in excess of 70 percent for PTSD, is dismissed. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


